Citation Nr: 1411385	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  13-18 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for depression, also claimed as posttraumatic stress disorder (PTSD), and, if so, whether service connection for an acquired psychiatric disorder is warranted.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to January 1977 with additional reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The Board notes that the RO has previously denied the Veteran's claim for depression, also claimed as PTSD, in a final May 2006 rating decision.  The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2013).

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

The Board notes that Veteran has been previously denied entitlement to service connection for depression, also claimed as PTSD.  However, the record reflects additional psychiatric diagnoses, to include anxiety disorder and psychotic disorder.  Therefore, because of the Board's decision to grant the Veteran's request to reopen and pursuant to Brokowski, Robinson, and Clemons, the Board has recharacterized the Veteran's claim of service connection as entitlement to service connection for an acquired psychiatric disorder.

In October 2013 and February 2014, after the record on appeal had been transferred to the Board and the appeal certified, the Veteran via his attorney submitted additional evidence in support of his claim.  In connection with the evidence submitted in October 2013, he waived agency of original jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.  However, no waiver accompanied the submission of the evidence received in February 2014; however, as the Board herein reopens the Veteran's claim, which is fully favorable, no prejudice results to him in the Board considering such evidence in the first instance.  Moreover, as his reopened claim is being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of additional VA treatment records dated through May 2013, which were considered by the AOJ in the May 2013 statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the VA RO.


FINDINGS OF FACT

1.  By a May 2006 rating decision, the RO denied the Veteran's claim for service connection for depression, also claimed as PTSD; he was advised of the RO's decision and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

3.  Additional evidence received since the RO's May 2006 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for depression, also claimed as PTSD, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied the Veteran's claim of entitlement to service connection for depression, also claimed as PTSD, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2013)].

2.  New and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for depression, also claimed as PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for depression, also claimed as PTSD, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue, is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the present case, the RO, by a decision entered in May 2006, denied the Veteran's claim for service connection for PTSD on basis that there was no evidence of a PTSD diagnosis and denied service connection for depression because evidence did not show the condition occurred in or was caused by service.  At such time, the RO considered the Veteran's service treatment records from his active and reserve periods of duty, post-service VA treatment records, and the Veteran's lay statements.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

The RO notified the Veteran of the decision and his appellate rights in May 2006, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  As a result, the RO's decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2013)].  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the RO's May 2006 rating decision includes statements from the Veteran providing more details regarding the in-service incidents he claims resulted in his depression and PTSD, post-service VA and private treatment records showing varying diagnoses of acquired psychiatric disorders, a letter from the Veteran's brother describing the change in the Veteran's behavior after boot camp, and VA and private examinations providing etiological opinions regarding the nature and onset of the Veteran's acquired psychiatric disorder. 

Presuming the credibility of the Veteran's statements pursuant to Justus and in light of the newly received records that address a nexus between the Veteran's acquired psychiatric disorder and service, the Board finds that the evidence received since the May 2006 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection for depression, also claimed as PTSD.  In this regard, the Veteran's claim for service connection for PTSD was previously denied on basis that there was no evidence of a PTSD diagnosis and the newly received evidence reflects a current diagnosis of PTSD per VA treatment records.  Likewise, the May 2006 rating decision denied service connection for depression because evidence did not show the condition occurred in or was caused by service, and the newly received evidence addresses the possibility that the Veteran's psychiatric disorder had its onset, or is otherwise related to, his military service.  Therefore, the newly received evidence raises the possibility of substantiating the Veteran's previously denied claim for service connection for depression, also claimed as PTSD.  Accordingly, the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for depression, also claimed as PTSD, is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for an acquired psychiatric disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that his acquired psychiatric disorder is related to an in-service assault by a fellow service member that resulted in a broken jaw or as a result of pulling dead bodies out of the water after a helicopter crash during active duty.  The Veteran further alleges that he had problems functioning and working with subordinates and superiors during service.  Therefore, he contends that service connection for an acquired psychiatric disorder is warranted. 

As an initial matter, the Board notes that the Veteran has not been provided with proper VCAA notice pertaining to PTSD claims based on personal assault pursuant to 38 C.F.R. § 3.304(f) (if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident).  Therefore, such should be accomplished on remand. See also Patton v. West, 12 Vet. App. 272 (1999).

The Board further finds that a remand is necessary in order to obtain outstanding records.  In this regard, during a July 2012 VA examination, the Veteran reported that he was receiving disability benefits from Social Security Administration (SSA) for possible bipolar or schizoaffective disorder.  Furthermore, in a February 2014 letter, the Veteran's representative submitted evidence from the Veteran's SSA file.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Additionally, it appears that there are outstanding VA and private treatment records.  In this regard, the Veteran has reported seeking VA treatment through the West Palm Beach, Florida, and White River Junction, Vermont, VA facilities since 1996.  The record only contains VA treatment records beginning in 2005.  Likewise, the record reflects additional outstanding private treatment records.  Specifically, at his VA examinations, the Veteran reported treatment prior to military service at his school (Tilton) and in 1986-1987 from a private psychiatrist.  Therefore, on remand, the Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his acquired psychiatric disorder, to include records from his school (Tilton) and the private psychiatrist who saw him in 1986-1987.  After the Veteran has signed the appropriate releases, those records, to include VA treatment records from the West Palm Beach and White River Junction facilities dated from 1996 to 2005, should be obtained for consideration in his appeal.

Furthermore, it does not appear that the AOJ has made an official determination whether the Veteran's in-service stressors have been verified.  In this regard, while the AOJ attempted to verify such stressors through official sources, to include seeking information through Joint Services Records Research Center (JSRRC) in June 2012, a formal determination regarding whether such have been verified has not been completed.  Such should be accomplished on remand.  


The Board further finds that a remand is necessary in order to afford the Veteran a new VA examination with an opinion to determine whether the nature and etiology of his acquired psychiatric disorder.  In this regard, the record contains conflicting evidence regarding the nature and etiology of such disorder.

Specifically, at a July 2012 VA examination, the examiner determined that the Veteran did not have a diagnosis of PTSD that conforms to the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Rather, the examiner diagnosed anxiety disorder not otherwise specified (NOS) and commented that such was partially linked to claimed assault during the Veteran's military service.  In this regard, the examiner noted that the Veteran had suffered pre-service sexual abuse at age 7.  She also reported the Veteran's in-service stressor regarding the assault by a fellow service member that resulted in a broken jaw, but determined that such incident did not meet Criterion A (i.e., the person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and (2) the person's response involved intense fear, helplessness, or horror).  The examiner specifically determined that the first element had not been met and there was no exposure to a traumatic event.  Furthermore, the examiner  found that the Veteran did not meet Criterion E (the duration of the disturbance, i.e., symptoms, were more than 1 month), or Criterion F (the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning).  

Ultimately, the examiner determined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Rather, she stated that the claimed condition, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner found that the assault made toward the Veteran was very similar to his reported sexual trauma that occurred at age 7, which resulted in his feeling ostracized by peers, powerless, unsafe, anxious, and inadequate.  She further indicated that, while the physical attack made by the fellow service member, did not meet the criteria for trauma in and of itself, it aggravated the Veteran's childhood PTSD beyond its natural progression. 

Thereafter, in February 2013, the Veteran's treating VA psychiatrist provided a statement in which he reported that the Veteran's main psychiatric diagnosis is PTSD and that such was operational form the time he was in the Navy or shortly after discharge.  He further stated that it was his medical opinion that the Veteran more than fulfills Criteria E and F for a diagnosis of PTSD.

In light of the February 2013 statement from the Veteran's treating VA psychiatrist, the same VA examiner from July 2012 reexamined the Veteran at a March 2013 VA examination.  At such time, the examiner again found that that the Veteran did not have a diagnosis of PTSD that conforms to the DSM-IV.  Rather, the examiner diagnosed anxiety disorder NOS.  The examiner again noted that the Veteran had suffered pre-service sexual abuse, but indicated that such occurred at age 10 (which contradicts her previous notation indicating that such occurred at age 7).  She further observed that the Veteran felt ostracized by others and suffered disturbing ordeals at ages 10 and 15 when he was treated poorly, not accepted, and bullied, as well as during the Veteran's military service when he was afraid of the people around him.  The examiner again reported the Veteran's in-service stressor regarding the assault by a fellow service member that resulted in a broken jaw and, in contradiction to her July 2012 determination, found that such met Criterion A for a diagnosis of PTSD.  However, in a separate section of the examination report, she found that the Veteran did not meet Criterion A as there was no exposure to a traumatic event.  The examiner again determined that the Veteran did not meet Criteria E or F for a diagnosis of PTSD.  

The examiner noted that the Veteran had a complicated psychological history with multiple, conflicting diagnoses, to include depression, psychotic disorders including schizophrenia, and PTSD.  Additionally, three psychiatrists who have treated the Veteran diagnosed him three different psychiatric disorders. The examiner further noted that, with regard to the Veteran's claim for PTSD, his reported trauma did not meet the criteria for trauma.  Additionally, the Veteran's story of being bullied in the military by his roommate parallels reports of previous childhood and post-military experiences of being shunned, bullied verbally and physically and, on one occasion, sexually abused.  The examiner opined that, given such history, it would be mere speculation to determine whether or not the Veteran's broken jaw was caused by a fellow soldier or due to his falling down stairs as her reported at the time.  She further stated that, because of all of the Veteran's reported pre-military, military, and post-military events are not verifiable, it is impossible to determine whether they are unfortunate scenarios that have repeated throughout his life or are aspects of paranoid ideation.  The examiner concluded that the Veteran's current diagnosis of anxiety NOS takes into consideration of the Veteran's reported life experiences, including the claim of being assaulted by his roommate. 

However, the Board finds that the VA examiner's opinions are inadequate regarding the diagnosis and etiology of Veteran's PTSD because both opinions are internally inconsistent.  The July 2012 VA opinion states that "the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV."  However, the opinion later states that the Veteran's reported in-service stressor "aggravated the Veteran's childhood PTSD beyond its natural progression."  Here, the examiner indicates that the Veteran suffers from preexisting PTSD, which was aggravated by service, but at the same time does not meet the criteria for a diagnosis of PTSD.  In the March 2013 opinion, the examiner indicates that the Veteran's stressor meets criterion A of the DSM-IV.  However, in the same opinion, the examiner later states that the Veteran's reported trauma "does not meet the criteria for trauma."  Here, both of the VA examiner's opinions are internally inconsistent with regard to a current diagnosis of PTSD and whether there was an in-service stressor.   

Moreover, as it pertains to the Veteran's anxiety disorder, both the July 2012 and February 2013 VA examinations are inadequate because they do not provide a complete nexus opinion with supporting rationale.  In the July 2012 opinion, the VA examiner opined that the Veteran's anxiety disorder is "partially linked to the claimed assault during military service."  However, in the March 2013 opinion, the VA examiner stated that it was impossible to tell whether the Veteran's reported stressors were true or whether they were "aspects of his paranoid ideation."  Because the VA examiner partially linked the Veteran's anxiety disorder to a stressor that may be an aspect of the Veteran's paranoid ideations, the opinions are inadequate for purposes of determining whether the Veteran's anxiety disorder is as least likely as not related to his service.

In support of his claim, the Veteran also submitted an evaluation from a private psychologist that was conducted in September 2013.  The private psychologist opined that the Veteran had a "severe level of impairment due to his anxiety disorder."  The psychologist further opined that the Veteran's VA examinations are contradictory regarding the origin of the anxiety disorder, but that "it is obvious that the Veteran had a predisposition to anxiety in service."  She also opined that the VA examinations indicate a worsening in anxiety symptoms after boot camp.  Although noting that the VA examinations were contradictory, the private psychologist based her opinion on the examinations without explaining or resolving those contradictions.  Because the private psychologist's opinion is largely based on contradictory VA examinations, the Board finds her opinion inadequate.  

Furthermore, as indicated previously, there are other current psychiatric diagnoses of record, to include psychotic disorder and schizophrenia.  Therefore, the Board finds that the Veteran should be afforded another VA examination, to be conducted, if possible, by an examiner other than the July 2012/March 2013 VA examiner, to determine the nature and etiology of his acquired psychiatric disorder. 

Finally, as noted in the Introduction, additional evidence was received in February 2014.  Therefore, in the readjudication of the Veteran's claim, the entirety of the evidence, to include the evidence received in February 2014, should be considered.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that provides the necessary notification regarding his claim of entitlement to service connection for PTSD based upon allegations of in-service personal assault, as outlined in Patton, supra, and 38 C.F.R. § 3.304(f)(4).  

2.  Request directly from SSA complete copies of any determination on a claim for disability benefits; any re-adjudications; and records, including medical records, considered in adjudicating/re-adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, documentation must be included in the claims folder and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his acquired psychiatric disorder, to include records from his school (Tilton) and the private psychiatrist who saw him in 1986-1987.  After the Veteran has signed the appropriate releases, those records, to include VA treatment records from the West Palm Beach and White River Junction facilities dated from 1996 to 2005, should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4.  The AOJ should make a formal finding as to whether the Veteran's stressors of (1) an assault by a fellow service member that resulted in a broken jaw and (2) pulling dead bodies out of the water after a helicopter crash during active duty have been verified.

5.  After the foregoing has been accomplished and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted, if possible, by a psychologist or psychiatrist other than the July 2012/March 2013 VA examiner, in order to determine the current nature and etiology of his acquired psychiatric disorders.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

After reviewing the record, interviewing the Veteran, and conducting an examination, the examiner should offer opinions on the following:

(A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-IV criteria.  The examiner should reconcile his or her diagnoses with the remainder of the evidence of record, to include the July 2012, March 2013, and September 2013 evaluations, the Veteran's treating psychiatrist's February 2013 letter, and VA and private treatment records. 

(B)  For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether such disorder clearly and unmistakably pre-existed the Veteran's entry into active duty in January 1975.

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that a current disorder pre-existed service, then the examiner is requested to opine whether it is at least as likely as not that such disorder(s) is directly related to service, subject to the below inquiries: 

(a)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor, or due to an in-service personal assault.  In this regard, the examiner should consult the claims file in order to determine whether the Veteran's claimed stressors have been verified by the AOJ.  The examiner is also advised that he or she may consider whether the Veteran's broken jaw and/or the Veteran's brother's July 2013 statement indicating that the Veteran underwent behavioral changes during service may be indicative of an in-service personal assault.  

(b)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.

(C)  The examiner should also indicate whether the Veteran manifested a psychosis within one year of his discharge from active duty in January 1977 and, if so, should describe the manifestations of such psychosis. For VA purposes, a 'psychosis' includes a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

In offering any opinion, the examiner must consider the full record, to include medical records as well as the Veteran's and his brother's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.

The rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received in February 2014.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this Remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


